Exhibit 10.2
 
 
 
PLACEMENT AGENCY AGREEMENT
 
November 24, 2015
 
Roth Capital Partners, LLC
888 San Clemente Drive
Newport Beach, CA  92660


As Lead Placement Agent of the
Placement Agents

 


Ladies and Gentlemen:
 
Uni-Pixel, Inc., a Delaware corporation (the “Company”), proposes, subject to
the terms and conditions stated herein, to issue and sell, through the placement
agents (collectively, the “Placement Agents”), for whom Roth Capital Partners,
LLC (“Roth”) is acting as “Lead Placement Agent” directly to various investors
(the “Investors”) pursuant to the terms of subscription agreements to be entered
into between the Company and each Investor, up to an aggregate of (i) 9,625,871
shares (the “Shares”) of common stock, $0.001 par value per share (the “Common
Stock”) of the Company and (ii) warrants (the “Warrants”) in the form attached
hereto as Exhibit A to purchase an aggregate of up to 9,625,871 shares of Common
Stock (the “Warrant Shares”). The Shares and the Warrants shall be sold together
as units (the “Units”), each Unit consisting of one Share and one Warrant, each
to purchase one share of Common Stock. The Units will not be separately issued
or certificated and the Shares and the Warrants shall be immediately separable
and transferable upon issuance. The Shares, the Warrants and the Warrant Shares
are collectively referred to herein as the “Securities.” The Company hereby
confirms its agreement with the Placement Agents to act as the Placement Agents
in accordance with the terms and conditions hereof.
 
The Company and the Placement Agents hereby confirm their agreement as follows:
 
1.                      Agreement to Act as Placement Agents.  On the basis of
the representations, warranties and agreements of the Company herein contained,
and subject to all the terms and conditions of this Agreement, the Placement
Agents shall serve as the Placement Agents in connection with the issuance and
sale by the Company of the Units from the Registration Statement (as defined in
Section 2 below), with the terms of such offering (the “Offering”) to be subject
to market conditions and negotiations between the Company, the Placement Agents
and the Investors.  The Placement Agents shall act on a best efforts basis and
do not guarantee that they will be able to sell the Units in the prospective
Offering.  As compensation for services rendered, on the Closing Date (as
defined below), the Company shall pay to the Placement Agents an aggregate
amount equal to 7% of the gross proceeds received by the Company from the sale
of such Units; provided, however, if any of the Units are sold to the holders of
those certain Senior Secured Convertible Notes issued by the Company on April
16, 2015 and on November 5, 2015 (the “Notes”), or to any of such holders’
affiliates, the Company shall pay to the Placement Agents an aggregate amount
equal to 4% of the gross proceeds received by the Company from the sale of such
Units.  The purchase price to the Investors for each Unit is US $0.85 (the
“Offering Price”).  The Placement Agents, including Ladenburg Thalmann & Co.
Inc. who is acting as Co-Placement Agent, may retain other brokers or dealers to
act as sub-agents on their behalf in connection with the Offering.  The term of
the Placement Agents’ engagement will be 14 days from the date hereof (the
“Exclusive Term”).  The Placement Agents will be entitled to collect all fees
earned through termination.
 
 
1

--------------------------------------------------------------------------------

 
 
2. Registration Statement and Final Prospectus.  The Company has prepared and
filed with the Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-3 (File No. 333-203691) under the Securities
Act of 1933 (the “Securities Act”) and the rules and regulations (the “Rules and
Regulations”) of the Commission thereunder, and such amendments to such
registration statement (including post effective amendments) as may have been
required to the date of this Agreement.  Such registration statement, as amended
(including any post effective amendments), has been declared effective by the
Commission.  Such registration statement, as amended (including post effective
amendments thereto), the exhibits and any schedules thereto and the documents
and information otherwise deemed to be a part thereof or included therein by the
Securities Act or otherwise pursuant to the Rules and Regulations, is herein
called the “Registration Statement.”  If the Company has filed or files an
abbreviated registration statement pursuant to Rule 462(b) under the Securities
Act (the “Rule 462 Registration Statement”), then any reference herein to the
term Registration Statement shall include such Rule 462 Registration
Statement.  The Company will file with the Commission pursuant to Rule 424 under
the Securities Act a prospectus supplement relating to the Units to the form of
prospectus included in the Registration Statement.  Such prospectus in the form
in which it appears in the Registration Statement is hereinafter called the
“Base Prospectus,” and the final prospectus supplement as filed, along with the
Base Prospectus, is hereinafter called the “Final Prospectus.”
 
For purposes of this Agreement, all references to the Registration Statement,
the Rule 462 Registration Statement, the Base Prospectus, the Final Prospectus,
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to its Electronic Data
Gathering, Analysis and Retrieval system, its Interactive Data Electronic
Applications system or any successor system.  All references in this Agreement
to amendments or supplements to the Registration Statement, the Rule 462
Registration Statement, the Base Prospectus, or the Final Prospectus shall be
deemed to mean and include the subsequent filing of any document under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), that is deemed
to be incorporated therein by reference therein or otherwise deemed by the Rules
and Regulations to be a part thereof.
 
3. Representations and Warranties Regarding the Offering.
 
(a) The Company represents and warrants to, and agrees with the Placement
Agents, as of the date hereof and as of the Closing Date, except as otherwise
indicated, as follows:
 
(i) At each time of effectiveness, at the date hereof and at the Closing Date,
the Registration Statement and any post-effective amendment thereto, complied or
will comply in all material respects with the requirements of the Securities Act
and the Rules and Regulations and did not and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.  The
Time of Sale Disclosure Package (as defined below) as of the date hereof and at
the Closing Date, and the Final Prospectus, as amended or supplemented, at the
time of filing pursuant to Rule 424(b) under the Securities Act and at the
Closing Date, did not and will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.  The representations and warranties set forth in
the two immediately preceding sentences shall not apply to statements in or
omissions from the Registration Statement or any post-effective amendment
thereto or the Final Prospectus in reliance upon, and in conformity with,
written information furnished to the Company by the Placement Agents
specifically for use in the preparation thereof.  The Registration Statement
contains all exhibits and schedules required to be filed by the Securities Act
or the Rules and Regulations.  No order preventing or suspending the
effectiveness or use of the Registration Statement or the Final Prospectus is in
effect and no proceedings for such purpose have been instituted or are pending,
or, to the Knowledge of the Company, are contemplated or threatened by the
Commission.  The term “Knowledge” as used in this Agreement shall mean actual
knowledge of the Company’s officers after due and reasonable inquiry.
 
 
2

--------------------------------------------------------------------------------

 
 
(ii) The documents incorporated by reference in the Registration Statement, the
Time of Sale Disclosure Package and the Final Prospectus, when they became
effective or were filed with the Commission, as the case may be, conformed in
all material respects to the requirements of the Securities Act or the Exchange
Act, as applicable, were filed on a timely basis with the Commission and none of
such documents, when they were filed (or, if amendments to such documents were
filed, when such amendments were filed), contained an untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  Any further documents so filed and incorporated by
reference in the Registration Statement, the Time of Sale Disclosure Package or
the Final Prospectus, when such documents are filed with the Commission, will
conform in all material respects to the requirements of the Exchange Act, and
will not contain an untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  As used in this
paragraph and elsewhere in this Agreement, “Time of Sale Disclosure Package”
means the Base Prospectus, the Final Prospectus most recently filed with the
Commission before the time of this Agreement, any subscription agreement between
the Company and the Investors, and any issuer free writing prospectus as defined
in Rule 433 of the Act (each, an “Issuer Free Writing Prospectus”), if any, that
the parties hereto shall hereafter expressly agree in writing to treat as part
of the Disclosure Package.
 
(iii) The financial statements of the Company, together with the related notes,
included or incorporated by reference in the Registration Statement, the Time of
Sale Disclosure Package and the Final Prospectus comply in all material respects
with the requirements of the Securities Act and the Exchange Act and fairly
present the consolidated financial condition of the Company and its subsidiaries
as of the dates indicated and the results of operations and changes in cash
flows for the periods therein specified in conformity with generally accepted
accounting principles consistently applied throughout the periods involved; and
the supporting schedules included in the Registration Statement present fairly
the information required to be stated therein.  No other financial statements or
schedules are required to be included in the Registration Statement, the Time of
Sale Disclosure Package or the Final Prospectus.  To the Company’s Knowledge,
PMB Helin Donovan, LLP is an independent public accounting firms with respect to
the Company within the meaning of the Securities Act and the Rules and
Regulations.  The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Registration Statement, the Time of
Sale Disclosure Package and the Final Prospectus fairly presents the information
called for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto.
 
(iv) The Company had a reasonable basis for, and made in good faith, each
“forward-looking statement” (within the meaning of Section 27A of the Securities
Act or Section 21E of the Exchange Act) contained or incorporated by reference
in the Registration Statement, the Time of Sale Disclosure Package or the Final
Prospectus.
 
(v) All statistical or market-related data included or incorporated by reference
in the Registration Statement, the Time of Sale Disclosure Package or the Final
Prospectus are based on or derived from sources that the Company reasonably
believes to be reliable and accurate, and the Company has obtained the written
consent to the use of such data from such sources, to the extent required.
 
 
3

--------------------------------------------------------------------------------

 
 
(vi) There is no action pending to delist the Common Stock from the NASDAQ
Capital Market (“NASDAQ”), nor has the Company received any notification that
NASDAQ is currently contemplating terminating such listing.  When issued, the
Shares and the Warrant Shares will be listed on NASDAQ.
 
(vii) The Securities have been or will be qualified for sale under the
securities laws of such jurisdictions (United States and foreign) as the
Placement Agents determine, or are or will be exempt from the qualification and
broker-dealer requirements of such jurisdictions.
 
(viii) None of the Company, any subsidiary of the Company, nor to the Company’s
Knowledge, any of the Company’s officers, directors or affiliates, has taken,
directly or indirectly, any action that is designed to or that has constituted
or that would reasonably be expected to cause or result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Shares and the Warrant Shares.
 
(ix) The Company is not an “ineligible issuer,” as defined in Rule 405 of the
Securities Act.  Subject to Section 6(d) below, the Company represents and
warrants that it has not prepared or had prepared on its behalf or used or
referred to any Issuer Free Writing Prospectus in connection with the
Offering.  Subject to Section 6(d) below, the Company has not distributed and
the Company will not distribute, prior to the completion of the distribution of
the Units, any offering material in connection with the Offering other than
subscription agreements between the Company and the Investors and the Base
Prospectus, the Final Prospectus, the Registration Statement, and copies of the
documents, if any, incorporated by reference therein.
 
(x) The Company is not and, after giving effect to the offering and sale of the
Securities, will not be an “investment company,” as such term is defined in the
Investment Company Act of 1940, as amended.
 
(b) Any certificate signed by any officer of the Company and delivered to Roth
as Lead Placement Agent or to counsel to the Placement Agents shall be deemed a
representation and warranty by the Company to the Placement Agents as to the
matters covered thereby.
 
4. Representations and Warranties Regarding the Company.
 
(a) The Company represents and warrants to and agrees with the Placement Agents,
except as set forth in the Registration Statement, the Time of Sale Disclosure
Package and the Final Prospectus, as follows:
 
(i) Each of the Company and its subsidiaries has been duly organized and is
validly existing as a corporation in good standing under the laws of its
jurisdiction of incorporation. Each of the Company and its subsidiaries has the
corporate power and authority to own its properties and conduct its business as
currently being carried on and as described in the Registration Statement, the
Time of Sale Disclosure Package and the Final Prospectus, and is duly qualified
to do business as a foreign corporation in good standing in each jurisdiction in
which it owns or leases real property or in which the conduct of its business
makes such qualification necessary.
 
 
4

--------------------------------------------------------------------------------

 
 
(ii) The Company has the corporate power and authority to enter into this
Agreement and the Warrants and to authorize, issue and sell the Securities as
contemplated by this Agreement. This Agreement and the Warrants have been duly
authorized, executed and delivered by the Company, and constitutes a valid,
legal and binding obligation of the Company, enforceable in accordance with its
terms, except as rights to indemnity and contribution hereunder may be limited
by federal or state law and except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting the rights of
creditors generally and subject to general principles of equity.
 
(iii) The execution, delivery and performance of this Agreement, the Warrants
and the consummation of the transactions herein contemplated will not (A) result
in a breach or violation of any of the terms and provisions of, or constitute a
default under, any law, rule, regulation, judgment, order or decree of any a
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority having jurisdiction over the Company and such subsidiary or any
of its properties, as applicable, to which the Company or any subsidiary is
subject, or by which any property or asset of the Company or any subsidiary is
bound or affected, (B) conflict with, result in any violation or breach of, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any right of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, lease, credit facility, debt, note, bond, mortgage,
indenture or other instrument filed as an exhibit to the Registration Statement
(the “Contracts”) or obligation or other understanding to which the Company or
any subsidiary is a party of by which any property or asset of the Company or
any subsidiary is bound or affected except to the extent that such conflict,
default, termination, amendment, acceleration or cancellation right is not
reasonably likely to result in a material adverse effect upon the business,
prospects, assets, properties, operations, condition (financial or otherwise) or
results of operations of the Company and its subsidiaries, taken as a whole, or
in the Company’s ability to perform its obligations under this Agreement (a
“Material Adverse Effect”), or (C) result in a breach or violation of any of the
terms and provisions of, or constitute a default under, the Company’s
certificate of incorporation or by-laws, each as amended and currently in
effect.
 
(iv) Neither the Company nor any of its subsidiaries is in violation, breach or
default under its certificate of incorporation, by-laws or other equivalent
organizational or governing documents, each as amended and currently in effect,
except where the violation, breach or default in the case of a subsidiary of the
Company is not reasonably likely to result in a Material Adverse Effect.
 
(v) Neither the Company, its subsidiaries nor, to its Knowledge, any other
party is in violation, breach or default of any Contract that is reasonably
likely to result in a Material Adverse Effect.
 
(vi) All consents, approvals, orders, authorizations and filings required on the
part of the Company and its subsidiaries in connection with the execution,
delivery or performance of this Agreement and the Warrants, and the transactions
herein contemplated, have been obtained or made, other than such consents,
approvals, orders and authorizations the failure of which to make or obtain is
not reasonably likely to result in a Material Adverse Effect.
 
 
5

--------------------------------------------------------------------------------

 
 
(vii) All of the issued and outstanding shares of capital stock of the Company
are duly authorized and validly issued, fully paid and nonassessable, and have
been issued in compliance with all applicable securities laws, and conform in
all material respects to the description thereof in the Registration Statement,
the Time of Sale Disclosure Package and the Final Prospectus. Except for the
Shares, the Warrant Shares and the issuances of options or restricted stock in
the ordinary course of business, since the respective dates as of which
information is provided in the Registration Statement, the Time of Sale
Disclosure Package or the Final Prospectus, the Company has not entered into or
granted any convertible or exchangeable securities, options, warrants,
agreements, contracts or other rights in existence to purchase or acquire from
the Company any shares of the capital stock of the Company and the holders of
outstanding shares of capital stock of the Company are not entitled to
preemptive or similar rights, except as disclosed in the Time of Sale Disclosure
Package. The Warrant Shares, when issued, paid for and delivered upon due
exercise of the Warrants, will be duly authorized and validly issued, fully paid
and nonassessable, will be issued in compliance with all applicable securities
laws, and will be free of preemptive, registration or similar rights. The
Warrant Shares have been reserved for issuance. The Securities, when issued and
duly paid for as provided herein, will be duly authorized and validly issued,
fully paid and nonassessable, issued in compliance with all applicable
securities laws. The Shares, when issued, will conform in all material respects
to the descriptions thereof set forth in the Registration Statement, the Time of
Sale Disclosure Package and the Final Prospectus.
 
(viii) No person or entity has the right to require registration of shares of
Common Stock or other securities of the Company or any of its subsidiaries
because of the filing or effectiveness of the Registration Statement, except for
persons and entities who have expressly waived such right in writing or who have
been given timely and proper written notice and have failed to exercise such
right within the time or times required under the terms and conditions of such
right. Except as described in the Time of Sale Disclosure Package or in
agreements filed as exhibits to the Initial Registration Statement, there are no
persons with registration rights or similar rights to have any securities
registered by the Company or any of its subsidiaries under the Securities Act.
 
(ix) The exercise price of each option issued under the Company’s stock option
or other employee benefit plans has been no less than the fair market value of a
share of common stock as determined on the date of grant of such option. All
grants of options were validly issued and properly approved by the board of
directors of the Company (or a duly authorized committee thereof) in material
compliance with all applicable laws and regulations and recorded in the
Company’s financial statements in accordance with GAAP and, to the Company’s
Knowledge, no such grants involved “back dating,” “forward dating” or similar
practice with respect to the effective date of grant.
 
(x) The Company does not own any “margin securities” as that term is defined in
Regulation U of the Board of Governors of the Federal Reserve System (the
“Federal Reserve Board”), and none of the proceeds of the sale of the Securities
will be used, directly or indirectly, for the purpose of purchasing or carrying
any margin security, for the purpose of reducing or retiring any indebtedness
which was originally incurred to purchase or carry any margin security or for
any other purpose which might cause any of the Stock to be considered a “purpose
credit” within the meanings of Regulation T, U or X of the Federal Reserve
Board.
 
(xi) Except as otherwise stated in the Registration Statement, in the Time of
Sale Disclosure Package and in the Final Prospectus, there are no preemptive
rights or other rights to subscribe for or to purchase, or any restriction upon
the voting or transfer of, any shares of Common Stock pursuant to the Company’s
certificate of incorporation, by-laws or any agreement or other instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound. Neither the filing of the Registration
Statement nor the offering or sale of the Securities as contemplated by this
Agreement gives rise to any rights for or relating to the registration of any
shares of Common Stock or other securities of the Company, other than such
rights that have been waived.
 
 
6

--------------------------------------------------------------------------------

 
 
(xii) Except as otherwise stated in the Registration Statement, in the Time of
Sale Disclosure Package and in the Final Prospectus, the Company does not own,
directly or indirectly, any capital stock or other ownership interest in any
partnership, corporation, business trust, limited liability company, limited
liability partnership, joint stock company, trust, unincorporated association,
joint venture or other entity.
 
(xiii) Each of the Company and its subsidiaries (A) has timely filed all
foreign, federal, state and local returns (as hereinafter defined) required to
be filed with taxing authorities prior to the date hereof or has duly obtained
extensions of time for the filing thereof, and all such returns were true,
complete and correct in all material respects, (B) has paid all taxes (as
hereinafter defined) shown as due and payable on such returns that were filed,
including, without limitation, all sales and use taxes and all taxes which the
Company is obligated to withhold from amounts owing to employees, creditors and
third parties, and all taxes imposed on or assessed against the Company or such
respective subsidiary, (C) does not have any tax deficiency or claims
outstanding or assessed or, to its Knowledge, proposed against it and (D) will
not be obligated to pay any transfer taxes or other similar fees or charged
under federal law or the laws of any state, or any political subdivision
thereof, in connection with the execution and delivery of this Agreement or the
sale and issuance by the Company of the Securities. The provisions for taxes
payable, if any, shown on the financial statements filed with or as part of the
Registration Statement are sufficient for all accrued and unpaid taxes, whether
or not disputed, and for all periods to and including the dates of such
consolidated financial statements. Except as disclosed in writing to Roth, (i)
no issues have been raised (and are currently pending) by any taxing authority
in connection with any of the returns or taxes asserted as due from the Company
or its subsidiaries, and (ii) no waivers of statutes of limitation with respect
to the returns or collection of taxes have been given by or requested from the
Company or its subsidiaries. Neither the Company nor its subsidiaries has
engaged in any transaction which is a corporate tax shelter or which could be
characterized as such by the Internal Revenue Service or any other taxing
authority to which the Company or such subsidiary reports or is governed by. The
term “taxes” mean all federal, state, local, foreign, and other net income,
gross income, gross receipts, sales, use, ad valorem, transfer, franchise,
profits, license, lease, service, service use, withholding, payroll, employment,
excise, severance, stamp, occupation, premium, property, windfall profits,
customs, duties or other taxes, fees, assessments, or charges of any kind
whatever, together with any interest and any penalties, additions to tax, or
additional amounts with respect thereto. The term “returns” means all returns,
declarations, reports, statements, and other documents required to be filed in
respect to taxes.
 
(xiv) The Company maintains a system of internal control over financial
reporting (as such term is defined in Rule 13a-15 of the General Rules and
Regulations under the Exchange Act (the “Exchange Act Rules”)) that complies in
all material respects with the requirements of the Exchange Act and has been
designed by the Company’s principal executive officer and principal financial
officer, or under their supervision, to provide reasonable assurances that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company’s internal control over financial reporting is
effective. Except as described in the Time of Sale Disclosure Package, since the
end of the Company’s most recent audited fiscal year, there has been (A) no
material weakness in the Company’s internal control over financial reporting
(whether or not remediated) and (B) no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.
The Company’s internal control over financial reporting is, or upon consummation
of the offering of the Securities will be, overseen by the Audit Committee of
the Board of Directors of the Company (the “Audit Committee”) in accordance with
the Exchange Act Rules. The Company has not publicly disclosed or reported to
the Audit Committee or to the Board, and within the next 90 days the Company
does not reasonably expect to publicly disclose or report to the Audit Committee
or the Board, a significant deficiency, material weakness, change in internal
control over financial reporting or fraud involving management or other
employees who have a significant role in the internal control over financial
reporting (each an “Internal Control Event”), any violation of, or failure to
comply with, the U.S. Securities Laws, or any matter which if determined
adversely, would have a Material Adverse Effect. A member of the Audit Committee
has confirmed to the Chief Executive Officer, Chief Financial Officer or General
Counsel that, except as set forth in the Time of Sale Disclosure Package, the
Audit Committee is not reviewing or investigating, and neither the Company’s
independent auditors nor its internal auditors have recommended that the Audit
Committee review or investigate, (i) adding to, deleting, changing the
application of or changing the Company’s disclosure with respect to, any of the
Company’s material accounting policies, (ii) any matter which could result in a
restatement of the Company’s financial statements for any annual or interim
period during the current or prior three fiscal years, or (iii) any Internal
Control Event. The Company has made and keeps books, records and accounts,
which, in reasonable detail, accurately and fairly reflect the transactions and
dispositions of the assets of the Company in all material respects. The Company
maintains disclosure controls and procedures (as such is defined in Rule 13a-15
of the Exchange Act Rules) that comply in all material respects with the
requirements of the Exchange Act; such disclosure controls and procedures have
been reasonably designed to ensure that information required to be disclosed by
the Company and its subsidiaries is accumulated and communicated to the
Company’s management, including the Company’s principal executive officer and
principal financial officer by others within those entities, and such disclosure
controls and procedures are effective.
 
 
7

--------------------------------------------------------------------------------

 
 
(xv) Since the respective dates as of which information is given in the
Registration Statement, the Time of Sale Disclosure Package or the Final
Prospectus, (a) neither the Company nor any of its subsidiaries has incurred any
material liabilities or obligations, direct or contingent, or entered into any
material transactions other than in the ordinary course of business, (b) the
Company has not declared or paid any dividends or made any distribution of any
kind with respect to its capital stock; (c) there has not been any change in the
capital stock of the Company or any of its subsidiaries (other than a change in
the number of outstanding shares of Common Stock due to the issuance of shares
upon the exercise of outstanding options or warrants or the issuance, repurchase
or forfeiture of restricted stock awards or restricted stock units under the
Company’s existing stock awards plans, or any new grants thereof in the ordinary
course of business), (d) there has not been any change in the Company’s
long-term or short-term debt, and (e) there has not been any Material Adverse
Effect.
 
(xvi) There is not pending or, to the Knowledge of the Company, threatened, any
action, suit or proceeding to which the Company or any of its subsidiaries is a
party or of which any property or assets of the Company is the subject before or
by any court or governmental agency, authority or body, or any arbitrator or
mediator, which is reasonably likely to result in a Material Adverse Effect.
 
(xvii) The Company and each of its subsidiaries holds, and is in compliance
with, all franchises, grants, authorizations, licenses, permits, easements,
consents, certificates and orders (“Permits”) of any governmental or
self-regulatory agency, authority or body required for the conduct of its
business, and all such Permits are in full force and effect, in each case except
where the failure to hold, or comply with, any of them is not reasonably likely
to result in a Material Adverse Effect. All such Permits are free and clear of
any restriction or condition that are in addition to, or materially different
from those normally applicable to similar licenses, certificates, authorizations
and permits. The Company has not received notification of any revocation,
modification, suspension, termination or invalidation (or proceedings related
thereto) of any such Permit and to the Knowledge of the Company, no event has
occurred that allows or results in, or after notice or lapse of time or both
would allow or result in, revocation, modification, suspension, termination or
invalidation (or proceedings related thereto) of any such Permit and the Company
has no reason to believe that any such Permit will not be renewed; and the
Company is a member in good standing of each Federal, state or foreign exchange,
board of trade, clearing house or association and self-regulatory or similar
organization, in each case as necessary to conduct their respective businesses
as described in the Time of Sale Disclosure Package and the Final Prospectus.
 
 
8

--------------------------------------------------------------------------------

 
 
(xviii) The Company and its subsidiaries have good and marketable title to all
owned property (whether real or personal) described in the Registration
Statement, the Time of Sale Disclosure Package and the Final Prospectus as being
owned by them that are material to the business of the Company, in each case
free and clear of all liens, claims, security interests, other encumbrances or
defects, except those that are not reasonably likely to result in a Material
Adverse Effect. The property held under lease by the Company and its
subsidiaries is held by them under valid, subsisting and enforceable leases with
only such exceptions with respect to any particular lease as do not interfere in
any material respect with the conduct of the business of the Company and its
subsidiaries.
 
(xix) The Company and each of its subsidiaries owns or possesses the valid right
to use or could obtain on commercially reasonable terms for an amount that is
not material to the Company and its subsidiaries, taken as a whole, all (i)
valid and enforceable patents, patent applications, trademarks, trademark
registrations, service marks, service mark registrations, Internet domain name
registrations, copyrights, copyright registrations, licenses, trade secret
rights (“Intellectual Property Rights”) and (ii) inventions, software, works of
authorships, trademarks, service marks, trade names, databases, formulae, know
how, Internet domain names and other intellectual property (including trade
secrets and other unpatented and/or unpatentable proprietary confidential
information, systems, or procedures) (collectively, “Intellectual Property
Assets”) necessary to conduct its businesses as currently conducted, and as
proposed to be conducted and described in the Time of Sale Disclosure Package.
The Company has not received any opinion from its legal counsel concluding that
any activities of their respective businesses infringe, misappropriate, or
otherwise violate, valid and enforceable Intellectual Property Rights of any
other person, and have not received written notice of any challenge, which is to
its Knowledge still pending, by any other person to the rights of the Company
with respect to any Intellectual Property Rights or Intellectual Property Assets
owned or used by the Company. To the Knowledge of the Company, the Company
business as now conducted does not give rise to any infringement of, any
misappropriation of, or other violation of, any valid and enforceable
Intellectual Property Rights of any other person. All licenses for the use of
the Intellectual Property Rights described in the Time of Sale Disclosure
Package are valid, binding upon, and enforceable by or against the parties
thereto in accordance to its terms. The Company and its subsidiaries have
complied in all material respects with, and are not in breach nor have received
any asserted or threatened claim of breach of any Intellectual Property license,
and the Company has no Knowledge of any breach or anticipated breach by any
other person to any Intellectual Property license. Except as described in the
Time of Sale Disclosure Package, no claim has been made against the Company
alleging the infringement by the Company of any patent, trademark, service mark,
trade name, copyright, trade secret, license in or other intellectual property
right or franchise right of any person. The Company has taken all reasonable
steps to protect, maintain and safeguard its Intellectual Property Rights,
including the execution of appropriate nondisclosure and confidentiality
agreements. The consummation of the transactions contemplated by this Agreement
will not result in the loss or impairment of or payment of any additional
amounts with respect to, nor require the consent of any other person in respect
of, the Company’s right to own, use, or hold for use any of the Intellectual
Property Rights as owned, used or held for use in the conduct of the business as
currently conducted. With respect to the use of software in the Company’s
business as it is currently conducted, the Company has not experienced any
defects in such software including any error or omission in the processing of
any transactions other than defects which have been corrected or that would not
have a Material Adverse Effect, and to the Knowledge of the Company, no such
software contains any device or feature designed to disrupt, disable, or
otherwise impair the functioning of any software or is subject to the terms of
any “open source” or other similar license that requires the source code of the
Company’s material proprietary software to be publicly distributed or dedicated
to the public. The Company has at all times complied with all applicable laws
relating to privacy, data protection, and the collection and use of personal
information collected, used, or held for use by the Company in the conduct of
the Company’s business. No claims have been asserted or threatened against the
Company alleging a violation of any person’s privacy or personal information or
data rights and the consummation of the transactions contemplated hereby will
not breach or otherwise cause any violation of any law related to privacy, data
protection, or the collection and use of personal information collected, used,
or held for use by the Company in the conduct of the Company’s business. The
Company takes reasonable measures to ensure that such information is protected
against unauthorized access, use, modification, or other misuse. The Company has
taken all necessary actions to obtain ownership of all works of authorship and
inventions made by its employees, consultants and contractors during the time
they were employed by or under contract with the Company and which relate to the
Company’s business. All founders and key employees have signed confidentiality
and invention assignment agreements with the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
(xx) The Company and each of its subsidiaries has complied with, is not in
violation of, and has not received any notice of violation relating to any law,
rule, regulation, judgment, order or decree of any a court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company and such subsidiary or any of its properties, as
applicable, including, without limitation, (a) any laws, rules or regulations
related to health, safety or the environment, including those relating to the
regulation of hazardous or toxic substances or waste and protection of health
and safety or the environment which are applicable to its business
(“Environmental Laws”), (b) the Sarbanes-Oxley Act and the rules and regulations
of the Commission thereunder, (c) the Foreign Corrupt Practices Act of 1977 and
the rules and regulations thereunder, and (d) the Employment Retirement Income
Security Act of 1974 and the rules and regulations thereunder, in each case
except where the failure to be in compliance is not reasonably likely to result
in a Material Adverse Effect. No directors or officers of the Company or any of
its subsidiaries, in their capacity as such, have failed to comply with any
provision of the Sarbanes-Oxley Act and the rules and regulations of the
Commission thereunder, including Section 402 relating to loans and Sections 302
and 906 relating to certifications.
 
(xxi) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with all applicable financial recordkeeping
and reporting requirements and the money laundering statutes and the rules and
regulations thereunder, including but not limited to the Bank Secrecy Act, as
amended by the USA PATRIOT Act, and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best Knowledge of the Company, threatened.
 
 
10

--------------------------------------------------------------------------------

 
 
(xxii) There has been no storage, generation, transportation, handling,
treatment, disposal, discharge, emission, or other release of any kind of toxic
or other wastes or other hazardous substances by, due to, or caused by the
Company (or, to the Company’s Knowledge, any other entity for whose acts or
omissions the Company is or may otherwise be liable) upon any of the property
now or previously owned or leased by the Company, or upon any other property, in
violation of any law, statute, ordinance, rule, regulation, order, judgment,
decree or permit or which would, under any law, statute, ordinance, rule
(including rule of common law), regulation, order, judgment, decree or permit,
give rise to any material liability; and there has been no disposal, discharge,
emission or other release of any kind onto such property or into the environment
surrounding such property of any toxic or other wastes or other hazardous
substances with respect to which the Company has Knowledge. The Company has
reasonably concluded that the effect of Environmental Laws on associated costs
and liabilities in operating its business (including, without limitation, any
capital or operating expenditures required for clean-up, closure of properties
or compliance with Environmental Laws or Permits issued thereunder, any related
constraints on operating activities and any potential liabilities to third
parties) would not have, singularly or in the aggregate, a Material Adverse
Effect.
 
(xxiii) Neither the Company nor any of its subsidiaries nor, to the Knowledge of
the Company, any director, officer, employee, representative, agent or affiliate
of the Company or any of its subsidiaries is currently subject to any sanctions
administered or enforced by the US (including, without limitation, by the Office
of Foreign Assets Control of the U.S. Treasury Department (“OFAC”), the United
Nations Security Council (“UNSC”), the European Union, Her Majesty’s Treasury
(“HMT”), or other relevant sanctions authority (collectively, “Sanctions”), nor
is the Company or any of its subsidiaries located, organized or resident in a
country or territory that is the subject or target of Sanctions; and the Company
will not directly or indirectly use the proceeds of the offering of the
Securities contemplated hereby, or lend, contribute or otherwise make available
such proceeds to any person or entity, for the purpose of financing the
activities of any person currently subject to any Sanctions.
 
(xxiv) Neither the Company nor any of its subsidiaries nor, to the Knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of its subsidiaries, is a person that is, or is 50% or more owned or
otherwise controlled by a person that is: (i) the subject of any Sanctions; or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions that broadly prohibit dealings with that
country or territory (currently, Cuba, Iran, North Korea, Sudan, and Syria)
(collectively, “Sanctioned Countries” and each, a “Sanctioned Country”).
 
(xxv) Except as has been disclosed to Roth or is not material to the analysis
under any Sanctions, neither the Company nor any of its subsidiaries has engaged
in any dealings or transactions with or for the benefit of a Sanctioned Person,
or with or in a Sanctioned Country, in the preceding 5 years, nor does the
Company or any of its subsidiaries have any plans to increase its dealings or
transactions with Sanctioned Persons, or with or in Sanctioned Countries.
 
(xxvi) The interactive data in the eXtensible Business Reporting Language
(“XBRL”) included as an exhibit to the Registration Statement fairly presents
the information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.
 
 
11

--------------------------------------------------------------------------------

 
 
(xxvii) Neither the Company nor, to the Company’s Knowledge, any employee or
agent of the Company, has (i) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns from corporate funds, (iii) violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended or (iv) made any other unlawful
payment.
 
(xxviii) The Company is not a Passive Foreign Investment Company (“PFIC”) within
the meaning of Section 1296 of the United States Internal Revenue Code of 1966,
and the Company is not likely to become a PFIC.
 
(xxix) There are no transactions, arrangements or other relationships between
and/or among the Company, any of its affiliates (as such term is defined in Rule
405 of the Rules and Regulations) and any unconsolidated entity, including, but
not limited to, any structured finance, special purpose or limited purpose
entity that could reasonably be expected to materially affect the Company’s
liquidity or the availability of or requirements for its capital resources
required to be described in the Time of Sale Disclosure Package and the Final
Prospectus which have not been described as required.
 
(xxx) There are no outstanding loans, advances (except normal advances for
business expenses in the ordinary course of business) or guarantees of
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of their respective family members, except as
disclosed in the Registration Statements or the Time of Sale Disclosure Package
and the Final Prospectus. All transactions by the Company with office holders or
control persons of the Company have been duly approved by the board of directors
of the Company, or duly appointed committees or officers thereof, if and to the
extent required under U.S. law.
 
(xxxi) The Company and each of its subsidiaries carries, or is covered by,
insurance covering the Company’s, or any of its subsidiaries’, respective
businesses, assets, employees, officers and directors, in such amounts and
covering such risks as is adequate for the conduct of its business and the value
of such properties and assets and as is customary for companies engaged in
similar businesses in similar industries. The Company has no reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not have a Material
Adverse Effect. All policies of insurance owned by the Company are, to the
Company’s Knowledge, in full force and effect and the Company is in compliance
with the terms of such policies. There are no claims by the Company or any of
its subsidiaries under any such policy as to which any insurer is denying
liability or defending under a reservation of rights clause and neither the
Company nor any such subsidiary has been refused any insurance coverage sought
or applied for. The Company has not received written notice from any insurer,
agent of such insurer or the broker of the Company that any material capital
improvements or any other material expenditures (other than premium payments)
are required or necessary to be made in order to continue such insurance. The
Company does not insure risk of loss through any captive insurance, risk
retention group, reciprocal group or by means of any fund or pool of assets
specifically set aside for contingent liabilities other than as described in the
Time of Sale Disclosure Package.
 
 
12

--------------------------------------------------------------------------------

 
 
(xxxii) There is (A) no significant unfair labor practice complaint pending
against the Company, nor to the Knowledge of the Company, threatened against it,
before the National Labor Relations Board, any state or local labor relation
board or any foreign labor relations board, and no significant grievance or
significant arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against the Company, or, to the Knowledge of
the Company, threatened against it and (B) no labor disturbance by the employees
of the Company exists or, to the Company’s Knowledge, is imminent, and the
Company is not aware of any existing or imminent labor disturbance by the
employees of any of its principal suppliers, manufacturers, customers or
contractors, that could reasonably be expected, singularly or in the aggregate,
to have a Material Adverse Effect. The Company is not aware that any key
employee or significant group of employees of the Company plans to terminate
employment with the Company.
 
(xxxiii) No “prohibited transaction” (as defined in Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”), or Section 4975 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”)) or
“accumulated funding deficiency” (as defined in Section 302 of ERISA) or any of
the events set forth in Section 4043(b) of ERISA (other than events with respect
to which the thirty (30)-day notice requirement under Section 4043 of ERISA has
been waived) has occurred or could reasonably be expected to occur with respect
to any employee benefit plan of the Company which could, singularly or in the
aggregate, have a Material Adverse Effect. Each employee benefit plan of the
Company is in compliance in all material respects with applicable law, including
ERISA and the Code. The Company has not incurred and could not reasonably be
expected to incur liability under Title IV of ERISA with respect to the
termination of, or withdrawal from, any pension plan (as defined in ERISA). Each
pension plan for which the Company would have any liability that is intended to
be qualified under Section 401(a) of the Code is so qualified, and nothing has
occurred, whether by action or by failure to act, which could, singularly or in
the aggregate, cause the loss of such qualification.
 
(xxxiv) No supplier, customer, distributor or sales agent of the Company
has notified the Company that it intends to discontinue or decrease the rate of
business done with the Company, except where such decrease is not reasonably
likely to result in a Material Adverse Effect.
 
(xxxv) There are no claims, payments, issuances, arrangements or understandings
for services in the nature of a finder’s, consulting or origination fee with
respect to the introduction of the Company to any Placement Agent or the sale of
the Securities hereunder or any other arrangements, agreements, understandings,
payments or issuances with respect to the Company that may affect the Placement
Agents’ compensation, as determined by FINRA.
 
(xxxvi) Except as disclosed to Roth in writing, the Company has not made any
direct or indirect payments (in cash, securities or otherwise) to (i) any
person, as a finder’s fee, investing fee or otherwise, in consideration of such
person raising capital for the Company or introducing to the Company persons who
provided capital to the Company, (ii) any FINRA member, or (iii) any person or
entity that has any direct or indirect affiliation or association with any FINRA
member within the 12-month period prior to the date on which the Registration
Statement was filed with the Commission (“Filing Date”) or thereafter.
 
(xxxvii) To the Knowledge of the Company, no (i) officer or director of the
Company or its subsidiaries, (ii) owner of 5% or more of the Company’s
unregistered securities or that of its subsidiaries or (iii) owner of any amount
of the Company’s unregistered securities acquired within the 180-day period
prior to the Filing Date, has any direct or indirect affiliation or association
with any FINRA member. The Company will advise Roth and the Placement Agents’
counsel if it becomes aware that any officer, director or stockholder of the
Company or its subsidiaries is or becomes an affiliate or associated person of a
FINRA member participating in the offering of the Securities.
 
 
13

--------------------------------------------------------------------------------

 
 
(xxxviii) None of the net proceeds of the offering will be paid by the Company
to any participating FINRA member or any affiliate or associate of any
participating FINRA member, except as specifically authorized herein.
 
(xxxix) Other than the Placement Agents, and as disclosed in the Time of
Disclosure Package, the Company has not appointed or granted any right to any
person to act as an underwriter or financial advisor to the Company with respect
to the offer and sale of the Securities.
 
(xl) The Company is not a party to any contract, agreement or understanding with
any person that would give rise to a valid claim against the Company or the
Placement Agents for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities or any transaction
contemplated by this Agreement, the Registration Statement, the Time of Sale
Disclosure Package or the Final Prospectus.
 
(xli) If applicable, all of the information provided to the Placement Agents or
to counsel for the Placement Agents by the Company, its officers and directors
and the holders of any securities (debt or equity) or options to acquire any
securities of the Company in connection with letters, filings or other
supplemental information provided to FINRA pursuant to NASD Conduct rule 2710 or
2720 is true, correct and complete.
 
5.                      Closing and Settlement.  Subject to the terms and
conditions hereof, payment of the purchase price for, and delivery of, the Units
shall be made at one or more closings (each a “Closing” and the date on which
each Closing occurs, a “Closing Date”) at the offices of Roth Capital Partners,
LLC (or at such other place as shall be agreed upon by Roth and the Company),
the first such Closing to take place at 8:00 a.m., Pacific Standard time, on
November 30, 2015 (unless another time shall be agreed to by Roth and the
Company).  Payment of the purchase price at each Closing shall be made by the
Investors directly to the Company by Federal Funds wire transfer, against
delivery of the Shares and the Warrants as set forth in the applicable
subscription agreement executed by each Investor, the form of which is attached
hereto as Exhibit B.
 
6. Covenants. The Company covenants and agrees with the Placement Agents as
follows:
 
(a) During the period beginning on the date hereof and ending on the earlier of
the Closing Date or such date as reasonably determined by Roth, the Final
Prospectus is no longer required by law to be delivered in connection with sales
by an underwriter or dealer (the “Prospectus Delivery Period”), prior to
amending or supplementing the Registration Statement, including any Rule 462
Registration Statement, the Time of Sale Disclosure Package or the Final
Prospectus, the Company shall furnish to Roth for review and comment a copy of
each such proposed amendment or supplement, and the Company shall not file any
such proposed amendment or supplement to which Roth reasonably objects.
 
(b) From the date of this Agreement until the end of the Prospectus Delivery
Period, the Company shall promptly advise Roth in writing (A) of the receipt of
any comments of, or requests for additional or supplemental information from,
the Commission, (B) of the time and date of any filing of any post-effective
amendment to the Registration Statement or any amendment or supplement to the
Time of Sale Disclosure Package or the Final Prospectus, (C) of the time and
date that any post-effective amendment to the Registration Statement becomes
effective and (D) of the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or of any order preventing or
suspending its use or the use of the Time of Sale Disclosure Package, or of any
proceedings to remove, suspend or terminate from listing or quotation the Common
Stock from any securities exchange upon which it is listed for trading or
included or designated for quotation, or of the threatening or initiation of any
proceedings for any of such purposes.  If the Commission shall enter any such
stop order at any time during the Prospectus Delivery Period, the Company will
use its reasonable efforts to obtain the lifting of such order at the earliest
possible moment.  Additionally, the Company agrees that it shall comply with the
provisions of Rules 424(b), 430A and 430B, as applicable, under the Securities
Act and will use its reasonable efforts to confirm that any filings made by the
Company under Rule 424(b) or Rule 433 were received in a timely manner by the
Commission (without reliance on Rule 424(b)(8) or Rule 164(b) of the Securities
Act).
 
 
14

--------------------------------------------------------------------------------

 
 
(c) During the Prospectus Delivery Period, the Company will comply with all
requirements imposed upon it by the Securities Act, as now and hereafter
amended, and by the Rules and Regulations, as from time to time in force, and by
the Exchange Act, as now and hereafter amended, so far as necessary to permit
the continuance of sales of or dealings in the Securities as contemplated by the
provisions hereof, the Registration Statement, the Time of Sale Disclosure
Package and the Final Prospectus.  If during such period any event occurs the
result of which the Final Prospectus would include an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances then existing, not misleading, or if
during such period it is necessary or appropriate in the opinion of the Company
or its counsel or Roth or the Placement Agents’ counsel to amend the
Registration Statement or supplement the Final Prospectus to comply with the
Securities Act, the Company will promptly notify Roth and will amend the
Registration Statement or supplement the Final Prospectus so as to correct such
statement or omission or effect such compliance.
 
(d) The Company covenants that it will not, unless it obtains the prior written
consent of Roth, make any offer relating to the Securities that would constitute
an Issuer Free Writing Prospectus or that would otherwise constitute a “free
writing prospectus” (as defined in Rule 405 of the Act) required to be filed by
the Company with the Commission or retained by the Company under Rule 433 of the
Act.  In the event that Roth expressly consents in writing to any such free
writing prospectus (a “Permitted Free Writing Prospectus”), the Company
covenants that it shall (i) treat each Permitted Free Writing Prospectus as an
Issuer Free Writing Prospectus, and (ii) comply with the requirements of Rule
164 and 433 of the Act applicable to such Permitted Free Writing Prospectus,
including in respect of timely filing with the Commission, legending and record
keeping.
 
(e) The Company will furnish to Roth and counsel for the Placement Agents copies
of the Registration Statement, the Final Prospectus and all amendments and
supplements to such documents, in each case as soon as available and in such
quantities as Roth may from time to time reasonably request.
 
(f) The Company will make generally available to its security holders as soon as
practicable, but in any event not later than 15 months after the end of the
Company’s current fiscal quarter, an earnings statement (which need not be
audited) covering a 12-month period that shall satisfy the provisions of Section
11(a) of the Securities Act and Rule 158 of the Rules and Regulations.
 
(g) The Company will not take, directly or indirectly, during the Prospectus
Delivery Period, any action designed to or which might reasonably be expected to
cause or result in, or that has constituted, the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Shares or the Warrant Shares.
 
 
15

--------------------------------------------------------------------------------

 
 
(h) The Company, whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, will pay or cause to be paid: (A)
all expenses (including transfer taxes allocated to the respective transferees)
incurred by the Company in connection with the delivery of the Securities, (B)
all expenses and fees incurred by the Company (including, without limitation,
fees and expenses of the Company’s counsel) in connection with the preparation,
printing, filing, delivery, and shipping of the Registration Statement
(including the financial statements therein and all amendments, schedules, and
exhibits thereto), the Securities, the Time of Sale Disclosure Package, any
Prospectus (including the Final Prospectus), any Issuer Free Writing Prospectus
and any amendment thereof or supplement thereto, (C) the fees and expenses of
any transfer agent or registrar of the Securities, (D) NASDAQ listing fees, if
any, and (E) all other costs and expenses incurred by the Company incident to
the performance of its obligations hereunder that are not otherwise specifically
provided for herein. In addition, the Company will reimburse the Placement
Agents for (i) all reasonable filing fees and reasonable fees and disbursements
of the Placement Agents’ counsel incurred in connection with the qualification
of the Securities for offering and sale under the securities or blue sky laws of
the states and other jurisdictions that the Placement Agents shall designate and
in connection with any FINRA filing, and (ii) all reasonable out-of-pocket costs
(including, but not limited to, reasonable fees and disbursements of counsel,
travel expenses, postage, facsimile and telephone charges) incurred by the
Placement Agents in connection with its investigation, preparing to market and
marketing the Securities or in contemplation of performing its obligations
hereunder. Notwithstanding anything contained herein, the maximum amount payable
by the Company pursuant to the immediately preceding sentence shall be
$120,000.00.
 
(i) The Company hereby agrees that, without the prior written consent of Roth,
it will not, during the period ending ninety (90) days after the date hereof
(“Lock-Up Period”), (i) offer, pledge, issue, sell, contract to sell, purchase,
contract to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock; or (ii) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of the Common Stock, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or such other securities, in cash or otherwise; or (iii) file
any registration statement with the Commission relating to the offering of any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock. The restrictions contained in the preceding
sentence shall not apply to (1) the Securities to be sold hereunder, (2) the
issuance of Common Stock upon the exercise of convertible notes, options or
warrants disclosed as outstanding in the Registration Statement (excluding
exhibits thereto) or the Final Prospectus and the vesting of restricted stock
awards or units, and (3) the issuance of employee stock options not exercisable
during the Lock-Up Period and the grant, redemption or forfeiture of restricted
stock awards or restricted stock units pursuant to equity incentive plans
described in the Registration Statement (excluding exhibits thereto).
Notwithstanding the foregoing, if (x) the Company issues an earnings release or
material news, or a material event relating to the Company occurs, during the
last 17 days of the Lock-Up Period, or (y) prior to the expiration of the
Lock-Up Period, the Company announces that it will release earnings results
during the 16-day period beginning on the last day of the Lock-Up Period, the
restrictions imposed by this clause shall continue to apply until the expiration
of the 18-day period beginning on the issuance of the earnings release or the
occurrence of the material news or material event, unless Roth waives such
extension in writing
 
(j) The Company will not issue or sell any Common Stock or other equity or
equity-linked securities (other than under existing stock option plans or
pursuant to the terms of the Notes) during the Exclusive Term at less than the
Offering Price or equivalent.
 
7. Conditions of Roth’s Obligations.  The obligations of the Placement Agents
hereunder are subject to the accuracy, as of the date hereof and at the
applicable Closing Date (as if made at the Closing Date), of and compliance with
all representations, warranties and agreements of the Company contained herein,
the performance by the Company of its obligations hereunder and the following
additional conditions:
 
 
16

--------------------------------------------------------------------------------

 
 
(a) If filing of the Final Prospectus, or any amendment or supplement thereto,
is required under the Securities Act or the Rules and Regulations, the Company
shall have filed the Final Prospectus (or such amendment or supplement) with the
Commission in the manner and within the time period so required (without
reliance on Rule 424(b)(8) or Rule 164(b) under the Securities Act); the
Registration Statement shall remain effective; no stop order suspending the
effectiveness of the Registration Statement or any part thereof, any Rule 462
Registration Statement, or any amendment thereof, nor suspending or preventing
the use of the Time of Sale Disclosure Package or the Final Prospectus shall
have been issued; no proceedings for the issuance of such an order shall have
been initiated or threatened; any request of the Commission for additional
information (to be included in the Registration Statement, the Time of Sale
Disclosure Package, the Final Prospectus, or otherwise) shall have been complied
with to Roth’s satisfaction.
 
(b) Roth shall not have reasonably determined and advised the Company that the
Registration Statement, the Time of Sale Disclosure Package or the Final
Prospectus, or any amendment thereof or supplement thereto, contains an untrue
statement of fact which, in Roth’s reasonable opinion, is material, or omits to
state a fact which, in Roth’s reasonable opinion, is material and is required to
be stated therein or necessary to make the statements therein not misleading.
 
(c) On the applicable Closing Date, there shall have been furnished to Roth as
the Lead Placement Agent the opinion and negative assurance letters of counsel
for the Company, dated the applicable Closing Date and addressed to Roth, in
form and substance reasonably satisfactory to Roth and counsel for Roth.
 
(d) Roth as the Lead Placement Agent shall have received a letter from PMB Helin
Donovan, LLP, on the applicable Closing Date addressed to Roth, confirming that
they are independent public accountants within the meaning of the Securities Act
and are in compliance with the applicable requirements relating to the
qualifications of accountants under Rule 2-01 of Regulation S-X of the
Commission, and confirming, as of the date of each such letter (or, with respect
to matters involving changes or developments since the respective dates as of
which specified financial information is given in the Time of Sale Disclosure
Package, as of a date not more than five days prior to the date of such letter),
the conclusions and findings of said firms with respect to the financial
information, including any financial information contained in Exchange Act
Reports filed by the Company, and other matters required by Roth.
 
(e) On the applicable Closing Date, there shall have been furnished to Roth as
the Lead Placement Agent a certificate, dated the applicable Closing Date and
addressed to Roth, signed by the chief executive officer and the chief financial
officer of the Company, in their capacity as officers of the Company, to the
effect that:
 
(i) The representations and warranties of the Company in this Agreement are true
and correct, in all material respects, as if made at and as of the applicable
Closing Date, and the Company has complied with all the agreements and satisfied
all the conditions on its part to be performed or satisfied at or prior to the
applicable Closing Date;
 
(ii) No stop order or other order (A) suspending the effectiveness of the
Registration Statement or any part thereof or any amendment thereof, (B)
suspending the qualification of the Securities for offering or sale, or (C)
suspending or preventing the use of the Time of Sale Disclosure Package or the
Final Prospectus has been issued, and no proceeding for that purpose has been
instituted or, to their Knowledge, is contemplated by the Commission or any
state or regulatory body; and
 
 
17

--------------------------------------------------------------------------------

 
 
(iii) There has been no occurrence of any event resulting or reasonably likely
to result in a Material Adverse Effect during the period from and after the date
of this Agreement and prior to the applicable Closing Date.
 
(f) The Common Stock shall be registered under the Exchange Act and shall be
listed on the NASDAQ Capital Market, and the Company shall not have taken any
action designed to terminate, or likely to have the effect of terminating, the
registration of the Common Stock under the Exchange Act or delisting or
suspending from trading the Common Stock from the NASDAQ Capital Market, nor
shall the Company have received any information suggesting that the Commission
is contemplating terminating such registration or listing.
 
(g) The Company shall have furnished to Roth as the Lead Placement Agent and to
counsel for the Placement Agents such additional documents, certificates and
evidence as Roth or such counsel may have reasonably requested.
 
If any condition specified in this Section 7 shall not have been fulfilled when
and as required to be fulfilled, this Agreement may be terminated by Roth by
notice to the Company at any time at or prior to the applicable Closing Date and
such termination shall be without liability of any party to any other party,
except that Section 1(b), Section 6(h), Section 8 and Section 9 shall survive
any such termination and remain in full force and effect.
 
8. Indemnification and Contribution.
 
(a) The Company agrees to indemnify, defend and hold harmless the Placement
Agents, their  affiliates, directors and officers and employees, and each
person, if any, who controls a Placement Agent within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, from and against any
losses, claims, damages or liabilities to which a Placement Agent or such person
may become subject, under the Securities Act or otherwise (including in
settlement of any litigation if such settlement is effected with the written
consent of the Company), insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon (i) an untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, including the information deemed to be a part of the
Registration Statement at the time of effectiveness and at any subsequent time
pursuant to Rules 430A and 430B of the Rules and Regulations, the Time of Sale
Disclosure Package, the Final Prospectus, or any amendment or supplement thereto
(including any documents filed under the Exchange Act and deemed to be
incorporated by reference into the Registration Statement or the Final
Prospectus), or any Issuer Free Writing Prospectus or in any materials or
information provided to Investors by, or with the written approval of, the
Company in connection with the marketing of the Offering of the Securities,
including any roadshow or investor presentations (whether in person or
electronically) (“Marketing Materials”), or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, (ii) in whole or in
part, any inaccuracy in the representations and warranties of the Company
contained herein, or (iii) in whole or in part, any failure of the Company to
perform its obligations hereunder or under law, and will reimburse the Placement
Agents for any legal or other expenses reasonably incurred by them in connection
with evaluating, investigating or defending against such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable in
any such case to the extent that any such loss, claim, damage, liability or
action arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in the Registration Statement,
the Time of Sale Disclosure Package, the Final Prospectus, or any amendment or
supplement thereto, any Issuer Free Writing Prospectus or any Marketing
Materials, in reliance upon and in conformity with written information furnished
to the Company by the Placement Agents specifically for use in the preparation
thereof.
 
 
18

--------------------------------------------------------------------------------

 
 
(b) Each Placement Agent will severally and not jointly indemnify and hold
harmless the Company, its affiliates, directors, officers and employees, and
each person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, from and against any
losses, claims, damages or liabilities to which the Company may become subject,
under the Securities Act or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of such
Placement Agent), insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon an untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement, the Time of Sale Disclosure Package, the Final Prospectus, or any
amendment or supplement thereto, any Issuer Free Writing Prospectus or any
Marketing Materials, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Registration
Statement, the Time of Sale Disclosure Package, the Final Prospectus, or any
amendment or supplement thereto, any Issuer Free Writing Prospectus or any
Marketing Materials, in reliance upon and in conformity with written information
furnished to the Company by the Placement Agents specifically for use in the
preparation thereof, and will reimburse the Company for any legal or other
expenses reasonably incurred by the Company in connection with defending against
any such loss, claim, damage, liability or action.
 
(c) Promptly after receipt by an indemnified party under subsection (a) or (b),
above of notice of the commencement of any action, such indemnified party shall,
if a claim in respect thereof is to be made against the indemnifying party under
such subsection, notify the indemnifying party in writing of the commencement
thereof; but the failure to notify the indemnifying party shall not relieve the
indemnifying party from any liability that it may have to any indemnified party
except to the extent such indemnifying party has been materially prejudiced by
such failure.  In case any such action shall be brought against any indemnified
party, and it shall notify the indemnifying party of the commencement thereof,
the indemnifying party shall be entitled to participate in, and, to the extent
that it shall wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel satisfactory to such
indemnified party, and after notice from the indemnifying party to such
indemnified party of the indemnifying party’s election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under such subsection for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that if (i) the
indemnified party has reasonably concluded (based on advice of counsel) that
there may be legal defenses available to it or other indemnified parties that
are different from or in addition to those available to the indemnifying party,
(ii) a conflict or potential conflict exists (based on the reasonable advice of
counsel to the indemnified party) between the indemnified party and the
indemnifying party (in which case the indemnifying party will not have the right
to direct the defense of such action on behalf of the indemnified party), or
(iii) the indemnifying party has not in fact employed counsel reasonably
satisfactory to the indemnified party to assume the defense of such action
within a reasonable time after receiving notice of the commencement of the
action, the indemnified party shall have the right to employ a single counsel to
represent it in any claim in respect of which indemnity may be sought under
subsection (a) or (b) of this Section 8, in which event the reasonable and
documented fees and expenses of such separate counsel shall be borne by the
indemnifying party or parties and reimbursed to the indemnified party as
incurred.
 
 
19

--------------------------------------------------------------------------------

 
 
The indemnifying party under this Section 8 shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party against any loss,
claim, damage, liability or expense by reason of such settlement or
judgment.  No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement, compromise or consent to the entry of
judgment in any pending or threatened action, suit or proceeding in respect of
which any indemnified party is a party or could be named and indemnity was or
would be sought hereunder by such indemnified party, unless such settlement,
compromise or consent (a) includes an unconditional release of such indemnified
party from all liability for claims that are the subject matter of such action,
suit or proceeding and (b) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of any indemnified party.
 
(d) If the indemnification provided for in this Section 8 is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or (b),
above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a) or (b) above, (i) in such proportion
as is appropriate to reflect the relative benefits received by the Company, on
the one hand, and the Placement Agents, on the other hand, from the Offering of
the Securities or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company, on the one hand, and the Placement Agents, on the other
hand, in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations.  The relative benefits received by the Company, on the one hand,
and the Placement Agents, on the other hand, shall be deemed to be in the same
proportion as the total net proceeds from the Offering (before deducting
expenses) received by the Company, and the total Placement Agent fees received
by the Placement Agents, in each case as set forth on the cover page of the
Final Prospectus, bear to the aggregate offering price of the Securities set
forth on such cover.  The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or the Placement Agents and the parties’
relevant intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission.  The Company and the Placement Agents
agree that it would not be just and equitable if contributions pursuant to this
subsection (d) were to be determined by pro rata allocation or by any other
method of allocation that does not take account of the equitable considerations
referred to in the first sentence of this subsection (d).  The amount paid by an
indemnified party as a result of the losses, claims, damages or liabilities
referred to in the first sentence of this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending against any action or claim
that is the subject of this subsection (d).  Notwithstanding the provisions of
this subsection (d), each Placement Agent shall not be required to contribute
any amount in excess of the amount of the Placement Agent fees actually received
by such Placement Agent from the Offering of the Securities.  No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.
 
(e) The obligations of the Company under this Section 8 shall be in addition to
any liability that the Company may otherwise have and the benefits of such
obligations shall extend, upon the same terms and conditions, to each person, if
any, who controls any Placement Agent within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act; and the obligations of the
Placement Agents under this Section 8 shall be in addition to any liability that
the Placement Agents may otherwise have and the benefits of such obligations
shall extend, upon the same terms and conditions, to the Company, and its
officers, directors and each person who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act.
 
 
20

--------------------------------------------------------------------------------

 
 
(f) For purposes of this Agreement, each Placement Agent confirms, and the
Company acknowledges, that there is no information concerning any Placement
Agent furnished in writing to the Company by the Placement Agents through Roth
specifically for preparation of or inclusion in the Registration Statement, the
Time of Sale Disclosure Package or the Final Prospectus, other than the
statements regarding the Placement Agents set forth in the “Plan of
Distribution” section of the Final Prospectus and Time of Sale Disclosure
Package, only insofar as such statement relate to the amount of selling
concession and related activities that may be undertaken by the Placement
Agents.
 
9. Representations and Agreements to Survive Delivery.  All representations,
warranties, and agreements of the Company herein or in certificates delivered
pursuant hereto including, but not limited to, the agreements of the Placement
Agents and the Company contained in Section 1(b), Section 6(h) and Section 8
hereof, shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of Roth as the Lead Placement Agent or any
controlling person thereof, or the Company or any of its officers, directors, or
controlling persons, and shall survive delivery of, and payment for, the
Securities to and by the Placement Agents hereunder.
 
10. Notices.  Except as otherwise provided herein, all communications hereunder
shall be in writing and, if to Roth, shall be mailed, delivered or emailed to
Roth Capital Partners, LLC, 888 San Clemente Drive, Newport Beach, CA 92660,
Attention: Roth Equity Capital Markets, Email: RothECM@roth.com, with a copy
(which shall not constitute notice) to DLA Piper LLP (US), 2000 University
Avenue, East Palo Alto, CA 94301, Attention: Curtis L. Mo; and if to the
Company, shall be mailed, delivered or emailed to it at 4699 Old Ironsides
Drive, Suite 300, Santa Clara, CA 95054, Email: crussell@unipixel.com or
emalick@unipexel.com, Attention: Chief Financial Officer, with a copy (which
shall not constitute notice) to Crowell & Moring LLP, 275 Battery Street, 23rd
Floor, San Francisco, CA 94111, Attention: Jeffrey C. Selman; or in each case to
such other address as the person to be notified may have requested in writing.
Any party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.
 
11. Persons Entitled to Benefit of Agreement.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns and the controlling persons, officers and directors
referred to in Section 8.  Nothing in this Agreement is intended or shall be
construed to give to any other person, firm or corporation any legal or
equitable remedy or claim under or in respect of this Agreement or any provision
herein contained.  The term “successors and assigns” as herein used shall not
include any purchaser of any of the Securities.
 
12. Absence of Fiduciary Relationship.  The Company acknowledges and agrees
that: (a) the Placement Agents have been retained solely to act as Placement
Agents in connection with the sale of the Units and that no fiduciary, advisory
or agency relationship between the Company and the Placement Agents has been
created in respect of any of the transactions contemplated by this Agreement,
irrespective of whether a Placement Agent has advised or is advising the Company
on other matters; (b) the price and other terms of the Units set forth in this
Agreement were established by the Placement Agents and the Investors following
discussions and arms-length negotiations and the Company is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated by this Agreement; (c) it has been
advised that the Placement Agents and their affiliates are engaged in a broad
range of transactions that may involve interests that differ from those of the
Company and that the Placement Agents haves no obligation to disclose such
interest and transactions to the Company by virtue of any fiduciary, advisory or
agency relationship; (d) it has been advised that the Placement Agents are
acting, in respect of the transactions contemplated by this Agreement, solely
for the benefit of the Placement Agents, and not on behalf of the Company.
 
 
21

--------------------------------------------------------------------------------

 
 
13. No Limitations.  Nothing in this Agreement shall be construed to limit the
ability of the Placement Agents or their affiliates to (a) trade in the
Company’s or any other company’s securities or publish research on the Company
or any other company, subject to applicable law, or (b) pursue or engage in
investment banking, financial advisory or other business relationships with
entities that may be engaged in or contemplate engaging in, or acquiring or
disposing of, businesses that are similar to or competitive with the business of
the Company.
 
14. Amendments and Waivers.  No supplement, modification or waiver of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby.  The failure of a party to exercise any right or remedy shall not be
deemed or constitute a waiver of such right or remedy in the future.  No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (regardless of whether similar), nor shall
any such waiver be deemed or constitute a continuing waiver unless otherwise
expressly provided.
 
15. Partial Unenforceability.  The invalidity or unenforceability of any
section, paragraph, clause or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph, clause or provision.
 
16. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California.
 
17. Counterparts.  This Agreement may be executed and delivered (including by
facsimile transmission and electronic mail attaching a portable document file
(.pdf)) in one or more counterparts and, if executed and delivered in more than
one counterpart, the executed counterparts shall each be deemed to be an
original and all such counterparts shall together constitute one and the same
instrument.
 
 
22

--------------------------------------------------------------------------------

 


Please sign and return to the Company the enclosed duplicates of this letter
whereupon this letter will become a binding agreement between the Company and
the Placement Agents in accordance with its terms.
 
Very truly yours,
 
UNI-PIXEL, INC.
 
By:   /s/ Christine Russell                                      
Name:  Christine Russell                                                  
Title: Chief Executive Officer                                           
 
 


Confirmed as of the date first above-
mentioned by the Placement Agents.
 
ROTH CAPITAL PARTNERS, LLC
 
By:    /s/Aaron Gurewitz                      
Name:  Aaron Gurewitz                            
Title: Head of Equity Capital Markets 
 
 
 
23

--------------------------------------------------------------------------------

 


EXHIBIT A
 
Form of Warrant
 


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Subscription Agreement
 
 
 
 
 

--------------------------------------------------------------------------------

 